Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Amendments, Remarks, and Terminal Disclaimer filed on 06/27/22 after the Final Rejection of 05/25/22 are acknowledged. The After Final amendments have been entered.
Claims 1-9, 13, 20, and 23-24 were previously cancelled. 
Claims 19 and 21 were amended on 06/27/22.
Claims 10-12, 14-19, 21-22, and 25-28 are pending.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ping Wang on 07/15/22.
The application has been amended as follows:
Amend claim 11 as follows:
11. (Currently Amended) The method of Claim 10, wherein said virus affects one or
more of the nervous system, musculo-skeletal system, digestive system, hematological systems, immune systems, or respiratory systems, or wherein said virus is one or more selected from the group consisting of norovirus, HlV, rotavirus, adenovirus, astrovirus, coronavirus, hepatitis virus, Ebola virus, arenaviruses, bunyaviruses, filoviruses, 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Terminal Disclaimer
The terminal disclaimer filed on 06/27/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/800,596 has been reviewed and is accepted.  The terminal disclaimer has been recorded. The provisional double patenting rejection has been withdrawn.
Updated Search
An updated prior art search did not disclose a reference that teaches the limitations of a liquid cleaning composition comprising a granular absorbent material coated with a biocide, the method for decontaminating a surface from a virus, and a cleaning kit for decontaminating virus, as recited in the instant claims.
Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 10-12, 14-19, 21-22, and 25-28 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-6023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615